Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.803 Filed 08/02/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

PETIMIA METCALF,
on behalf of C.A.M.I.M.J., a minor,

                      Plaintiff,                           Case Number 20-11055
                                                           Honorable David M. Lawson
v.                                                         Magistrate Judge David R. Grand

COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
______________________________________/

     OPINION AND ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
     RECOMMENDATION, DENYING PLAINTIFF’S MOTION FOR SUMMARY
            JUDGMENT, GRANTING DEFENDANT’S MOTION FOR
           SUMMARY JUDGMENT, AFFIRMING THE FINDINGS OF
            THE COMMISSIONER, AND DISMISSING COMPLAINT

       Petimia Metcalf filed the present action pro se on behalf of her minor daughter, plaintiff

C.A.M.I.M.J., seeking review of the Commissioner’s decision denying her claim for Supplemental

Security Income benefits (SSI) under Title XVI of the Social Security Act. The case was referred

to United States Magistrate Judge David R. Grand under 28 U.S.C. § 636(b)(1)(B) and E.D. Mich.

LR 72.1(b)(3). Thereafter, the plaintiff filed a motion for summary judgment to reverse the

decision of the Commissioner and remand the case for an award of benefits or for further

consideration by the administrative law judge (ALJ). The defendant filed a motion for summary

judgment to affirm the decision of the Commissioner. Judge Grand filed a report on May 7, 2021,

recommending that the defendant’s motion for summary judgment be granted, the plaintiff’s


                                              -1-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.804 Filed 08/02/21 Page 2 of 8




motion for summary judgment be denied, and the decision of the Commissioner be affirmed. The

plaintiff filed timely objections, and the defendant filed a response. The matter is now before the

Court.

         The plaintiff filed the current application for SSI benefits on behalf of her daughter, who

is now eight years old, on September 19, 2016, when the child was three years old. The plaintiff

alleges that her daughter is disabled due to asthma, bronchitis, insomnia, seizure disorder, attention

deficit hyperactivity disorder (ADHD), autism spectrum disorder, mood disorders, and fetal

alcohol syndrome.

         The application for disability benefits was denied initially on February 27, 2017. The

plaintiff timely filed a request for an administrative hearing, and on May 18, 2018, a hearing was

held before ALJ Kevin Fallis. The plaintiff appeared on the child’s behalf, waived her daughter’s

right to representation, and testified at the hearing. On October 30, 2018, ALJ Fallis issued a

written decision in which he found that C.A.M.I.M.J. was not disabled. On January 22, 2020, the

Appeals Council denied the plaintiff’s request for review of the ALJ’s decision. On November

27, 2019, the plaintiff filed a pro se complaint on her daughter’s behalf seeking judicial review of

the denial of her daughter’s request for benefits.

         ALJ Fallis determined that C.A.M.I.M.J. was not disabled by applying the three-step

sequential analysis for determining a child’s disability claims prescribed by the Secretary in 20

C.F.R. § 416.924(a). At step one of the analysis, the ALJ found that C.A.M.I.M.J. had not engaged

in substantial gainful activity since September 19, 2016. At step two, he found that C.A.M.I.M.J.


                                                 -2-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.805 Filed 08/02/21 Page 3 of 8




suffered from the severe impairments of asthma, allergic rhinitis, anemia, seizure disorder, mood

disorder, insomnia, ADHD, reactive attachment disorder (of infancy or early childhood), and fetal

alcohol syndrome spectrum disorder. The ALJ determined that the impairment of autism spectrum

disorder was not severe. At step three, the ALJ found that none of the severe impairments, alone

or in combination, met a listing in the regulations, nor were they medically or functionally

equivalent to a listed impairment.

       In her motion for summary judgment, the plaintiff alleged that ALJ Fallis overlooked the

conditions from which the child suffered since 2016, including her asthma, bronchitis, ADHD,

insomnia, and mood disorders, and that substantial evidence did not support the ALJ’s

determination at step three.

       The magistrate judge rejected that argument, finding that substantial evidence supported

the ALJ’s ultimate disability determination. The magistrate judge found that the plaintiff failed to

show that her asthma met a listing in the regulations because she could not demonstrate that she

was hospitalized three times in a twelve-month period for asthma, with each hospitalization lasting

at least 48 hours, as required. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 103.3. He also found that

substantial evidence, based on medical records and teacher questionnaires, supports the ALJ’s

finding that the child’s asthma does not functionally equal a listed impairment because her

condition does not cause marked limitations in any of the six functional domains — acquiring and

using information, attending and completing tasks, interacting and relating with others, moving

about and manipulating objects, caring for herself, or health and physical well-being.


                                                -3-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.806 Filed 08/02/21 Page 4 of 8




       The magistrate judge also observed that the plaintiff pointed to no evidence contradicting

the ALJ’s conclusion that the child’s mental impairments (ADHD, disruptive mood dysregulation

disorder, insomnia, and fetal alcohol syndrome) alone or in combination did not meet or equal a

listed impairment in the regulations. The magistrate judge found that substantial evidence

supported that conclusion because the ALJ relied on several, unchallenged pieces of evidence that

amply supported his decision, which included statements from the plaintiff and the child’s teachers

indicating that the child is smart and performs well at academic and physical activities, school

records indicating that the child has no problem interacting with students and behaves well, and

improving psychiatric Global Assessment Functioning scores which reflect mild symptoms. The

magistrate judge pointed to additional, corroborating evidence that the ALJ did not cite, including

records indicating that the child’s language skills are normal, medical records reflecting adequate

motor skills and no problems with daily functioning, statements from the plaintiff indicating that

the child behaves well without significant outbursts, and a March 2018 diagnostic evaluation

concluding that the child did not have marked limitations with social interaction and that she did

not exhibit significantly restricted and repetitive behaviors.

       The plaintiff filed one objection to the magistrate judge’s report and recommendation,

which mostly repeats her summary judgment argument.

       The filing of timely objections to a report and recommendation requires the court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.


                                                 -4-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.807 Filed 08/02/21 Page 5 of 8




667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This fresh review requires the

court to re-examine all of the relevant evidence previously reviewed by the magistrate judge in

order to determine whether the recommendation should be accepted, rejected, or modified in whole

or in part. 28 U.S.C. § 636(b)(1).

       “The filing of objections provides the district court with the opportunity to consider the

specific contentions of the parties and to correct any errors immediately,” Walters, 638 F.2d at

950, enabling the court “to focus attention on those issues-factual and legal-that are at the heart of

the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147 (1985). As a result, “‘[o]nly those specific

objections to the magistrate’s report made to the district court will be preserved for appellate

review; making some objections but failing to raise others will not preserve all the objections a

party may have.’” McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 837 (6th Cir. 2006) (quoting

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987)).

       The plaintiff contends that the ALJ’s findings are “not true at all because [the child] has

been diagnosed with asthma, seizure disorder, mood disorder, [and] fetal alcohol syndrome

spectrum disorder,” and her impairments are sufficiently severe to require daily medication. She

also accuses the government of misrepresenting facts about the child’s good behavior, maintaining

that her behavior has been poor and has gotten worse after attending school remotely at home due

to the coronavirus pandemic.

       The Commissioner does not take issue with the plaintiff’s observations about her daughter.

However, decisions about disability under the Social Security Act must be based on the evidence


                                                 -5-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.808 Filed 08/02/21 Page 6 of 8




in the record, which the Commissioner assesses in the first instance. The Social Security system

established by Congress is comprised of an administrative level at which claims are adjudicated,

and a judicial level at which administrative decisions are reviewed by the federal courts solely to

determine if they are within statutory authority and are not arbitrary and capricious. See Sullivan

v. Zebley, 493 U.S. 521 (1990). At the administrative level, the state agency, pursuant to authority

delegated by the Social Security Administration, makes the initial determination and processes the

first appeal. See Bowen v. Yuckert, 482 U.S. 137, 142 (1987). Thereafter, a claimant may seek

review before an administrative law judge.        Considering and weighing both favorable and

unfavorable medical evidence is the proper role of the ALJ, with which courts cannot interfere if

his ultimate conclusion is supported by substantial evidence — a low bar, consisting of “such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek

v. Berryhill, --- U.S. ---, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison, 305 U.S.

197, 229 (1938)); Richardson v. Perales, 402 U.S. 389, 401 (1971).

       Where the Commissioner’s decision is supported by substantial evidence, it must be upheld

even if the record might support a contrary conclusion. Smith v. Sec’y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989). The substantial evidence standard “presupposes that there is a

zone of choice within which the decisionmakers can go either way, without interference by the

courts.” Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (en banc) (quotation marks and

citations omitted). Thus, the Court “may not try the case de novo, nor resolve conflicts in evidence,

nor decide questions of credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984)


                                                -6-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.809 Filed 08/02/21 Page 7 of 8




        The plaintiff contends that the decisions of the ALJ and the magistrate judge “are built on

lies.” However, as the magistrate judge discussed in his thorough report, the conclusions are

supported by “substantial evidence.” No one has argued that the plaintiff’s daughter was not

diagnosed with her many impairments.          However, to receive Social Security benefits, the

impairments must rise to a certain level, which is explicitly defined in detailed lists set out in the

regulations. To qualify as “disabled” under a Listing in the Secretary’s regulations, a claimant

must demonstrate that he or she meets all of the criteria contained in the Listing. See Duncan v.

Sec’y of Health & Human Servs., 801 F.2d 847, 855 (6th Cir. 1986). The ALJ explained why the

plaintiff here did not meet her burden of proof on that score, and, as the magistrate judge found,

that determination was support by substantial evidence, which consisted of the plaintiff’s

daughter’s medical and school records, and testimony by the plaintiff herself.

        After a fresh review of the entire record and the materials submitted by the parties, the

Court concludes that the magistrate judge properly reviewed the administrative record and applied

the correct law in reaching his conclusion. The Court has considered the plaintiff’s objection to

the report and finds it to lack merit.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 20) is ADOPTED.

        It is further ORDERED that the plaintiff’s objections (ECF No. 21) are OVERRULED.

        It is further ORDERED that the plaintiff’s motion for summary judgment (ECF No. 15) is

DENIED.


                                                 -7-
Case 2:20-cv-11055-DML-DRG ECF No. 24, PageID.810 Filed 08/02/21 Page 8 of 8




      It is further ORDERED that the defendant’s motion for summary judgment (ECF No. 19)

is GRANTED. The findings of the Commissioner are AFFIRMED.


                                                      s/David M. Lawson
                                                      DAVID M. LAWSON
                                                      United States District Judge

Date: August 2, 2021




                                          -8-
